Citation Nr: 1828764	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  13-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the reduction in the disability rating for atrial fibrillation from 60 percent to 10 percent was proper.

2.  Entitlement to service connection for headaches, to include as secondary to atrial fibrillation and medications prescribed therefor. 

3.  Entitlement to service connection for sleep apnea to include as secondary to atrial fibrillation.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had military service in the United States Marine Corps (USMC) from July 1984 to April 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied service connection for headaches and sleep apnea, each to include as secondary to service-connected atrial fibrillation.  

This appeal also arises from a July 2012 rating action.  By that rating action, the RO reduced the disability rating for atrial fibrillation from 60 to 10 percent, effective October 1, 2012.

In October 2016, the Veteran testified before the undersigned at a video conference hearing.  A copy of the hearing transcript has been associated with the electronic record.  

In January 2018, and after the appeal was certified to the Board in March 2015, VA received a statement from the Veteran's spouse, A. C.  As A.C.'s statement contains contentions regarding the deterioration of the Veteran's heath, notably his service-connected atrial fibrillation, it is essentially duplicative of statements she had already submitted to VA during the appeal period.  Thus, a remand to have the RO initially consider A.C.'s January 2018 statement in a Supplemental Statement of the Case (SSOC) is not required.  38 C.F.R. §§ 19.37, 20.1304 (2017).  

The Board notes that in April and August 2013 Statement of the Case (SOC) and Supplemental Statement of the Case (SSOC), respectively, the RO, characterized the issue on appeal in terms of entitlement to an increased rating in excess of 10 percent for atrial fibrillation, and included the reasons and bases for the continued denial of the claim.  The, RO, however, included the regulations governing the reduction of ratings (e.g., 3.105 (e)), but subsequently addressed the claim for an increased rating for atrial fibrillation.  As the Board is now restoring the 60 percent rating for atrial fibrillation in the decision below, it finds no prejudice to the Veteran in addressing the reduction issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107 (a)(2) (2012);38 C.F.R. § 20.900(c) (2017).  

The issues of entitlement to service connection for headaches and sleep apnea, to include as secondary to atrial fibrillation and medications prescribed therefor (headaches) are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The RO's decision to reduce the Veteran's atrial fibrillation rating does not reflect consideration of whether the noted improvement reflected improvement in the Veteran's ability to function in the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction in the rating from 60 percent to 10 percent, effective October 1, 2012, for atrial fibrillation, is void ab initio.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 3.105(3), 3.344 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II. Merits Analysis

The Veteran seeks restoration of a 60 percent disability rating for his service-connected atrial fibrillation.  He maintains that the reduction of the rating for his atrial fibrillation from 60 to 10 percent was improper because it had continued to increase in severity from 2011 to 2012.  (Transcript (T.) at page (pg.) 8)).

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2017); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation be given 60 days for the presentation of additional evidence to show that payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e) (2017). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344 (c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become  

Under 38 C.F.R. § 3.344 (a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

The provisions of 38 C.F.R. § 3.344 (a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating ratings.  As noted above, the regulation is applicable if the rating was in effect more than five years, such as in the instant appeal; otherwise, 38 C.F.R. § 3.344 (c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher rating; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995). 

As an initial matter, 38 C.F.R. § 3.344(a) and (b) are applicable in the instant appeal because the Veteran's 60 percent rating for his atrial fibrillation was in effective for more than five years (i.e., beginning August 18, 2004) prior to the reduction to 10 percent, effective October 1, 2012.

The Board finds that regardless of whether the 60 percent rating was in effect for greater than five years, the proper findings for a rating reduction of the atrial  rating were not made in this case.  Specifically, the Board notes under Faust, two findings are necessary in this case in order for the reductions to be proper: (1) that an improvement in the disability has actually occurred; and, (2) that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. 

The Veteran's 60 percent rating for his atrial fibrillation was assigned based on the finding in an October 2004 VA examination of an ejection fraction of 50 percent.  In the February 2012 rating decision that proposed the reduction and the July 2012 rating decision that finalized the reduction, the RO found that the Veteran's atrial fibrillation had met the rating criteria for a 10 percent rating based on November 2010 and June 2011 VA examinations.  The RO indicated that these reports showed estimated 8 and 10.1 metabolic equivalents functional capacity (METS) and an ejection fraction of 45 and 60 percent, respectively.  The RO also noted that the June 2011 VA examiner had referenced a September 2010 report, prepared by B. L., D. O., reflecting that an echocardiogram had revealed a normal ejection fraction and no major valvular disease.  In the July 2012 rating action, the RO referenced a statement provided by the Veteran's employer, wherein it was noted that his increased absenteeism was the result of his cardiovascular condition.  The RO, however, found the statement to be without merit because the employer was not a medical professional.  

The Board notes that the November 2010 findings of an ejection fraction of 45 percent are commensurate with a 60 percent rating under Diagnostic Code 7011, the criteria upon which the service-connected atrial fibrillation is evaluated.  38 C.F.R. § 4.104, Diagnostic Code 7011.  In addition, the RO failed to indicate which specific findings in that examination it had relied upon in effectuating the reduction.  Although the RO did not specifically make a factual finding of improvement in this case, the implicit finding was that the Veteran's METs and ejection fraction had improved to the point where they no longer met the criteria for a 60 percent rating.  Yet, and as noted in the preceding paragraph, the Veteran's ejection fraction of 45 percent at the November 2010 VA met the schedular criteria for a 60 percent rating. The Board therefore finds that first finding under Faust was not properly made by the RO in this case. 

In addition, the RO's reduction action also fails on that necessary second finding:  that the improvement shown reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The RO did not address the Veteran's functioning in life and work with respect to any improvement of his atrial fibrillation in either the initial February 2012 proposed reduction or subsequent July 2012 decision that effectuated the reduction.  Therefore, the Board is unable to adequately assess the propriety of the reduction in this case because the RO failed to address whether the improvement reflected an improvement in the Veteran's ability to function under ordinary conditions of life and work.  Without such an explicit finding, the Board cannot properly analyze the rating-reduction issue currently on appeal.

Thus, the Board finds that the reduction of the Veteran's disability rating for his atrial fibrillation is void ab initio due to the failure of the RO to make the proper findings.  The Veteran's 60 percent rating for atrial fibrillation is restored.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The reduction in rating for atrial fibrillation was not proper; restoration of the 60 percent rating is granted, effective October 1, 2012.


REMAND

The Board finds that prior to further appellate review of the service connection claims, additional substantive development is necessary. 

First, remand is required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran testified that he had sought treatment for his heart from the VA Villages outpatient clinic in Florida.  T at pg. 15.  Treatment records of the Veteran from this facility are not of record.  As the Veteran has claimed that his headaches and sleep apnea are secondary to his service-connected atrial fibrillation, the outstanding records are potentially relevant to the claims for service connection for these disabilities.  Accordingly, a remand is necessary to obtain these records.

In September 2017, VA received from the Veteran VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation.  Because the Veteran's VA vocational rehabilitation records could bear on the outcome of his service connection claims, efforts should be made to procure the Veteran's VA vocational rehabilitation folder.  38 U.S.C § 5103A (2017); 38 C.F.R. § 3.159 (c), (e)(2) (2017).

Second, remand is required for sleep apnea to obtain an adequate examination.  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In a secondary service connection claim, this includes whether a condition was aggravated by a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 449 -450 (1995) (noting that the phrase statement that there was no etiological relationship between a disorder and the onset of another disorder did not encompass aggravation).  In a January 2011 submission, the Veteran asserted service connection for sleep apnea secondary to his service-connected atrial fibrillation.  A January 2011 VA respiratory examination was conducted.  The examiner opined that the "sleep apnea is not secondary to his heart condition. Rationale:  Review of records and medical literature."  The Board finds the VA examiner's opinion inadequate because it did not provide any supporting explanation and did not address aggravation.  As such, the Board finds that the Veteran should be afforded another VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center, including the Villages Outpatient Clinic in Florida, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Obtain the Veteran's VA vocational rehabilitation folder and associate it with the Veteran's claims file.  If the records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the Veteran's file.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his sleep apnea.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion whether the Veteran's sleep apnea is at least as likely as not (50 percent or greater probability) had onset in, or is otherwise related to, active service.

Second, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected atrial fibrillation caused or aggravated sleep apnea.  

In a response to the secondary service connection component of the claim, the examiner is requested to comment on medical articles, provided by the Veteran and received by VA in January 2011, and the January 2011 VA examiner's opinion 

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5. Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


